DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Information Disclosure Statement
The information disclosure statements (IDS) submitted are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-6, 8-13, and 15-19 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-20 of prior U.S. Patent No. 10,887,298.  This is a statutory double patenting rejection.
17/121,428
1. A computer-implemented method comprising:
    receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service;
    determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and
    based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.


2. The computer-implemented method of claim 1, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.3. The computer-implemented method of claim 1, wherein the identifying information comprises content of the service request.4. The computer-implemented method of claim 1, wherein the identifying information includes an attribute of the service request.5. The computer-implemented method of claim 1, further comprising performing, by the computer system, a test on the independently verifiable data.6. The computer-implemented method of claim 1, further comprising retrieving, by the computer system, the independently verifiable data from a secure provisioning repository.8. A system comprising:
    at least one hardware processor; and
    a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising:
    receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service;
    determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and
    based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.




9. The system of claim 8, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.10. The system of claim 8, wherein the identifying information comprises content of the service request.11. The system of claim 8, wherein the identifying information includes an attribute of the service request.12. The system of claim 8, wherein the operations further comprise performing a test on the independently verifiable data.13. The system of claim 8, wherein the operations further comprise retrieving the independently verifiable data from a secure provisioning repository.15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising:
    receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service;
    determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and
    based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.
16. The non-transitory computer-readable medium of claim 15, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.17. The non-transitory computer-readable medium of claim 15, wherein the identifying information comprises content of the service request.18. The non-transitory computer-readable medium of claim 15, wherein the identifying information includes an attribute of the service request.19. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise performing a test on the independently verifiable data.
10,887,298
1. A computer-implemented method comprising:
    receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service;
    determining, by the computer system, that identifying information of the service request does not match independently verifiable data; and
    based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.

2. The computer-implemented method of claim 1, wherein the identifying information of the service request and the independently verifiable data each comprises a corresponding IP address.3. The computer-implemented method of claim 2, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.4. The computer-implemented method of claim 1, wherein the identifying information comprises content of the service request.5. The computer-implemented method of claim 1, wherein the identifying information includes an attribute of the service request.6. The computer-implemented method of claim 1, further comprising performing, by the computer system, a test on the independently verifiable data.7. The computer-implemented method of claim 1, further comprising retrieving, by the computer system, the independently verifiable data from a secure provisioning repository.8. A system comprising:
    at least one hardware processor; and
    a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising:
    receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service;
    determining, by the computer system, that identifying information of the service request does not match independently verifiable data, and
    based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.9. The system of claim 8, wherein the identifying information of the service request and the independently verifiable data each comprises a corresponding IP address.10. The system of claim 9, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.11. The system of claim 8, wherein the identifying information comprises content of the service request.12. The system of claim 8, wherein the identifying information includes an attribute of the service request.13. The system of claim 8, wherein the operations further comprise performing a test on the independently verifiable data.14. The system of claim 8, wherein the operations further comprise retrieving the independently verifiable data from a secure provisioning repository.

15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising:
    receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service;
    determining that identifying information of the service request does not match independently verifiable data, and
    based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.16. The non-transitory computer-readable medium of claim 15, wherein the identifying information of the service request and the independently verifiable data each comprises a corresponding IP address.17. The non-transitory computer-readable medium of claim 16, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.18. The non-transitory computer-readable medium of claim 15, wherein the identifying information comprises content of the service request.19. The non-transitory computer-readable medium of claim 15, wherein the identifying information includes an attribute of the service request.20. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise performing a test on the independently verifiable data.



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,432,604. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1-20 of the instant application are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious type double patenting.
17,121,428
1. A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.
2. The computer-implemented method of claim 1, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.

3. The computer-implemented method of claim 1, wherein the identifying information comprises content of the service request.
4. The computer-implemented method of claim 1, wherein the identifying information includes an attribute of the service request.
5. The computer-implemented method of claim 1, further comprising performing, by the computer system, a test on the independently verifiable data.

6. The computer-implemented method of claim 1, further comprising retrieving, by the computer system, the independently verifiable data from a secure provisioning repository.
7. The computer-implemented method of claim 1, further comprising: receiving, by the computer system, another authentication request from the web service provider, the other authentication request comprising another service request by another service requestor to the web service provider to access the web service; determining, by the computer system, that other identifying information of the other service request matches other independently verifiable data, the other identifying information of the other service request and the other independently verifiable data each comprising another corresponding IP address; and based on the determination that the other identifying information of the other service request matches the other independently verifiable data, sending, by the computer system, another message configured to grant access to the web service.
8. A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.
9. The system of claim 8, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.

10. The system of claim 8, wherein the identifying information comprises content of the service request.

11. The system of claim 8, wherein the identifying information includes an attribute of the service request.
12. The system of claim 8, wherein the operations further comprise performing a test on the independently verifiable data.

13. The system of claim 8, wherein the operations further comprise retrieving the independently verifiable data from a secure provisioning repository.
14. The system of claim 8, wherein the operations further comprise: receiving another authentication request from the web service provider, the other authentication request comprising another service request by another service requestor to the web service provider to access the web service; determining that other identifying information of the other service request matches other independently verifiable data, the other identifying information of the other service request and the other independently verifiable data each comprising another corresponding IP address; and based on the determination that the other identifying information of the other service request matches the other independently verifiable data, sending another message configured to grant access to the web service.
15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.
16. The non-transitory computer-readable medium of claim 15, wherein the corresponding IP address of the service request is extracted from an x-Forwarded HTTP value.

17. The non-transitory computer-readable medium of claim 15, wherein the identifying information comprises content of the service request.
18. The non-transitory computer-readable medium of claim 15, wherein the identifying information includes an attribute of the service request.
19. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise performing a test on the independently verifiable data.
20. The non-transitory computer-readable medium of claim 15, wherein the operations further comprise retrieving the independently verifiable data from a secure provisioning repository.

10,432,604
1. A method comprising: receiving, at an authentication authority, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service, and a service requestor identifying information; determining authentication information from the service request sent to the web service, the service request comprising the authentication information; validating the authentication information using independently verifiable data; and in response to validating the authentication information meets the independently verifiable data, sending a grant or denial of access to the web service.

2. The method of claim 1, wherein the authentication information comprises an IP address of the service request and the independently verifiable data comprises a range of IP addresses.
3. The method of claim 2, wherein the IP address of the service request is extracted from an x-Forwarded HTTP value.
4. The method of claim 3, wherein the authentication information comprises content of the service request.
5. The method of claim 1, wherein the authentication information includes an attribute of the service request.

6. The method of claim 1, further comprising performing a test on the independently verifiable data.

7. The method of claim 1, further comprising retrieving the independently verifiable data from a secure provisioning repository.









8. A system comprising: a memory device for storing instructions; and a processor, which, when executing the instructions, causes the system to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service, and a service requestor identifying information; determining authentication information from the service request sent to the web service, the service request comprising the authentication information; validating the authentication information using independently verifiable data; and in response to validating the authentication information meets the independently verifiable data, sending a grant or denial of access to the web service.


9. The system of claim 8, wherein the authentication information comprises an IP address of the service request and the independently verifiable data comprises a range of IP addresses.
10. The system of claim 8, wherein the IP address of the service request is extracted from an x-Forwarded HTTP value.
11. The system of claim 8, wherein the authentication information comprises content of the service request.
12. The system of claim 8, wherein the authentication information includes an attribute of the service request.

13. The system of claim8, wherein the operations further comprise performing a test on the independently verifiable data.

14. The system of claim 8, wherein the operations further comprise retrieving the independently verifiable data from a secure provisioning repository.








15. A computer readable non-transitory storage medium storing at least one program configured for execution by a computer, the at least one program comprising instructions to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service, and a service requestor identifying information; determining authentication information from the service request sent to the web service, the service request comprising the authentication information; validating the authentication information using independently verifiable data; and in response to validating the authentication information meets the independently verifiable data, sending a grant or denial of access to the web service.

16. The computer readable non-transitory storage medium of claim 15, wherein the authentication information comprises an IP address of the service request and the independently verifiable data comprises a range of IP addresses.
17. The computer readable non-transitory storage medium of claim 15, wherein the IP address of the service request is extracted from an x-Forwarded HTTP value.
18. The computer readable non-transitory storage medium of claim 15, wherein the authentication information comprises content of the service request.
19. The computer readable non-transitory storage medium of claim 15, wherein the authentication information includes an attribute of the service request.

20. The computer readable non-transitory storage medium of claim 15, wherein the operations further comprise performing a test on the independently verifiable data.



Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 20 of U.S. Patent No. 10,091,182. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1, 8, and 15 of the instant application are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious type double patenting.

17,121,428
1. A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.




8. A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.




15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.

10,091,182

1. A method comprising: receiving, by a service provider from a service consumer, a service request representing a request to access a service; verifying, by the service provider, content of the service request against independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; authenticating, at the service provider, of the service request by the service provider: sending, to an authentication authority, a request to authenticate the service request; and receiving, from the authentication authority, a validation response to the request to authenticate the service request; and providing, by the service provider, the service to the service consumer based on the verifying the content of the service request and the authenticating of the service request.2. The method of claim 1, wherein the independently verifiable data includes an IP address of the service consumer.



10. A system comprising: a memory device for storing instructions; and a processor, which, when executing the instructions, causes the system to perform operations comprising: receiving, by a service provider from a service consumer, a service request representing a request to access a service; verifying, by the service provider, content of the service request against independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; authenticating, at the service provider, of the service request by the service provider: sending, to an authentication authority, a request to authenticate the service request; and receiving, from the authentication authority, a validation response to the request to authenticate the service request; and providing, by the service provider, the service to the service consumer based on the verifying the content of the service request and the authenticating of the service request.11. The system of claim 10, wherein the independently verifiable data includes an IP address of the service consumer.

20. A computer readable non-transitory storage medium storing at least one program configured for execution by a computer, the at least one program comprising instructions to perform operations comprising: receiving, by a service provider from a service consumer, a service request representing a request to access a service; verifying, by the service provider, content of the service request against independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; authenticating, at the service provider, of the service request by the service provider: sending, to an authentication authority, a request to authenticate the service request; and receiving, from the authentication authority, a validation response to the request to authenticate the service request; and providing, by the service provider, the service to the service consumer based on the verifying the content of the service request and the authenticating of the service request.



Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 20 of U.S. Patent No. 9,853,961. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1, 8, and 15 of the instant application are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious type double patenting.

17/121,428
1. A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.






8. A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.




15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.

9,853,961

1. A method comprising: receiving, by a service provider from a service consumer, a service request representing a request to access a service; verifying, by the service provider, content of the service request against independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; authenticating, at the service provider, of the service request by the service provider: sending, to an authentication authority, a request to authenticate the service request; and receiving, from the authentication authority, a validation response to the request to authenticate the service request; and providing, by the service provider, the service to the service consumer based on the verifying the content of the service request and the authenticating of the service request.
2. The method of claim 1, wherein the independently verifiable data includes an IP address of the service consumer.




10. A system comprising: a memory device for storing instructions; and a processor, which, when executing the instructions, causes the system to perform operations comprising: receiving, by a service provider from a service consumer, a service request representing a request to access a service; verifying, by the service provider, content of the service request against independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; authenticating, at the service provider, of the service request by the service provider: sending, to an authentication authority, a request to authenticate the service request; and receiving, from the authentication authority, a validation response to the request to authenticate the service request; and providing, by the service provider, the service to the service consumer based on the verifying the content of the service request and the authenticating of the service request.11. The system of claim 10, wherein the independently verifiable data includes an IP address of the service consumer.

20. A computer readable non-transitory storage medium storing at least one program configured for execution by a computer, the at least one program comprising instructions to perform operations comprising: receiving, by a service provider from a service consumer, a service request representing a request to access a service; verifying, by the service provider, content of the service request against independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; authenticating, at the service provider, of the service request by the service provider: sending, to an authentication authority, a request to authenticate the service request; and receiving, from the authentication authority, a validation response to the request to authenticate the service request; and providing, by the service provider, the service to the service consumer based on the verifying the content of the service request and the authenticating of the service request.


Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 8, and 17 of U.S. Patent No. 8,745,700.  Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1, 8, and 15 of the instant application are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious type double patenting.

17/121,428
1. A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.

8. A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.

15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.

8,745,700
1. A method comprising: receiving a service request from a service consumer, the service request including requestor identifying information; obtaining an authentication request to send to an authentication authority, the authentication request including information from the service request; verifying the information from the service request using independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service: receiving validation of an authenticated service request; and providing the requested service to the service consumer.  





8. A method comprising: providing provisioning information for storage in a provisioning repository; receiving an authentication request from a service provider, the authentication request including a service request and requestor identifying information that identifies a service consumer that requested a service corresponding to the service request; verifying the requestor identifying information using independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; matching the service request and requestor identifying information with the provisioning information stored in the provisioning repository; and sending validation of an authenticated service request to the service provider.





17. An apparatus comprising: a provisioning repository for storing provisioning information; and an authentication authority to receive an authentication request from a service provider, the authentication request including a service request and requestor identifying information that identifies a service consumer that requested a service corresponding to the service request; to verify the requestor identifying information using independently verifiable data corresponding to the service consumer, the independently verifiable data being obtained independently of a service provider providing the requested service; to match the service request and requestor identifying information with the provisioning information stored in the provisioning repository; and to send validation of an authenticated service request to the service provider.


Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 10, 11, and 20 of U.S. Patent No. 8,132,238. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are anticipated by the patented claims in that the claims of the patent contain all of the limitations of the instant application.  Claims 1, 8, and 15 of the instant application are not patentably distinct from the earlier filed patented claims, and as such, is unpatentable for obvious type double patenting.

17/121,428
1. A computer-implemented method comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.
8. A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.
15. A non-transitory computer-readable medium storing executable instructions that, when executed, cause at least one hardware processor to perform operations comprising: receiving, by a computer system having a memory and at least one hardware processor, an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining, by the computer system, that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.
8. A system comprising: at least one hardware processor; and a non-transitory computer-readable medium storing executable instructions that, when executed, cause the at least one hardware processor to perform operations comprising: receiving an authentication request from a web service provider, the authentication request comprising a service request by a service requestor to the web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending a message configured to deny access to the web service.

8,132,238

1. A method comprising: providing provisioning information for storage in a provisioning repository; receiving a service request from a service consumer, the service request including requestor identifying information; generating an authentication request to send to an authentication authority, the authentication request including requestor identifying information; receiving validation of an authenticated service request from the authentication authority; and providing the requested service to the service consumer.2. The method as claimed in claim 1 including verifying the requestor identifying information using independently verifiable data corresponding to a service consumer.


8. A method comprising: providing provisioning information for storage in a provisioning repository; receiving an authentication request from a service provider, the authentication request including service request and requestor identifying information that identifies a service consumer that requested a service; matching the service request and requestor identifying information with the provisioning information stored in the provisioning repository; and sending validation of an authenticated service request to the service provider.9. The method as claimed in claim 8 including verifying the requestor identifying information using independently verifiable data corresponding to a service consumer.




14. A pool-based identity authentication apparatus for service access comprising: a provisioning repository for storing provisioning information; and a service provider to receive a service request from a service consumer, the service request including requestor identifying information; to generate an authentication request to send to an authentication authority, the authentication request including requestor identifying information; to receive validation of an authenticated service request from the authentication authority; and to provide the requested service to the service consumer.15. The pool-based identity authentication apparatus as claimed in claim 14 wherein the service provider being further configured to verify the requestor identifying information using independently verifiable data corresponding to a service consumer.

18. A pool-based identity authentication apparatus for service access comprising: a provisioning repository for storing provisioning information; and an authentication authority to receive an authentication request from a service provider, the authentication request including service request and requester identifying information that identifies a service consumer that requested a service; to match the service request and requestor identifying information with the provisioning information stored in the provisioning repository; and to send validation of an authenticated service request to the service provider.19. The pool-based identity authentication apparatus as claimed in claim 18 wherein the authentication authority being further configured to verify the requestor identifying information using independently verifiable data corresponding to a service consumer.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter if the double patenting rejections are overcome:
The closest prior art teachings of Dunn, U.S. Patent 7,917,971 were argued by the Applicant in the parent application 12/119,684 on August 5, 2011.  The instant claims are similar in scope, and are allowable at least for an authentication request comprising a service request by a service requestor to a web service provider to access a web service; determining that identifying information of the service request does not match independently verifiable data, the identifying information of the service request and the independently verifiable data each comprising a corresponding IP address; and based on the determination that the identifying information of the service request does not match the independently verifiable data, sending, by the computer system, a message configured to deny access to the web service.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A REVAK whose telephone number is (571)272-3794. The examiner can normally be reached 5:30am - 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LYNN FEILD can be reached on 571-272-2092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER A REVAK/Primary Examiner, Art Unit 2431